DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 08/05/2021.  
Claims 1-9, 34, 37-45 are pending in the case.  
No further claims have been cancelled or added.
Claims 1 and 34 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 37-43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2 and 37:
	Claim 2 recites “wherein the changing the display parameter comprises highlighting the first component.”  However, according to paragraph [0052] of the specification, the highlighting occurs when a layer is selected not when a second input is received after the layer has already been selected (as required by claim 2).  Accordingly, claim 2 comprises new matter.  Claim 37 is rejected under the same rationale.  For the purpose of prior art analysis, Examiner will assume the claim recites “wherein selecting the first component comprises highlighting the first component.”

Claims 3-7, 38-43 and 46:
Claims 3-7, 38-43 and 46 are rejected for fully incorporating the deficiency of their respective base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 34, 37, 39, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2012/0159391 A1, published 06/21/2012, hereinafter “Berry”) in view of Smith (US 2016/0188181 A1, published 06/30/2016, hereinafter “Smith”).

Independent Claims 1 and 34:
	Berry discloses a system comprising:
a visualization tool with a  touchscreen (Berry: Fig. 8, ¶ [0085]-[0087]); and
a control system including one or more processors, the control system configured to perform a method comprising (Berry: ¶ [0107].):
accessing a three-dimensional (3D) model of an object with a visualization tool including a touchscreen (The interface can access the graphical elements, Berry: ¶ [0040].  The graphical element can be a model of human anatomical features, Berry: ¶ [0036].  The graphical element can be three dimensional, Berry: Fig. 8, ¶ [0050]-[0051], [0084]-[0086].); 
displaying, via the touchscreen, an image of the 3D model (Berry: Fig. 8, ¶ [0085]-[0086].); 
changing a display parameter of a first component of the 3D model as a result of a user input (As a result of the user input a layer (first component) is either added or removed, Berry: Fig. 8, ¶ [0085].  It is clear that if a layer is added it becomes visible (changed display parameter) and the layer is removed it is no longer visible (changed display parameter), Berry: Fig. 8, ¶ [0085].).
Berry does not appear to expressly teach a system and method comprising:
detecting a first pressure based input at the touchscreen;
selecting a first component of the 3D model as a result of the first pressure based input; 
detecting a second pressure based input at the touchscreen; and
wherein changing the display parameter is a result of the second pressure based input.
However, Smith teaches a system and method comprising:
detecting a first pressure based input at the touchscreen and selecting a first component of a 3D user interface as a result of the first pressure based input (The user can provide a first pressure based input to select a first layer of the 3D interface, Smith: Fig. 59, ¶ [0927], [0949]); 
detecting a second pressure based input at the touchscreen and wherein changing the display parameter is a result of the second pressure based input (The user can provide a second pressure based input to select another layer of the 3D interface causing the first selected layer to fade .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berry comprising:
detecting a first pressure based input at the touchscreen and selecting a first component of a 3D user interface as a result of the first pressure based input; 
detecting a second pressure based input at the touchscreen and wherein changing the display parameter is a result of the second pressure based input, as taught by Smith.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for navigating through the layers of the three dimensional user interface (Smith: ¶ [0949].).
In implementing the pressured based layer navigation feature of Smith to the invention of Berry, the selected layer of the 3D interface would correspond to a 3D model since the selected layer in the 3D interface of Berry is a layer of the 3D anatomical model.  Accordingly, in combination Berry in view of Smith teaches a system and method comprising:
detecting a first pressure based input at the touchscreen;
selecting a first component of the 3D model as a result of the first pressure based input; 
detecting a second pressure based input at the touchscreen; and
changing a display parameter of a first component of the 3D model as a result of a the second pressure based input.

Claims 2 and 37:
	The rejection of claims 1 and 34 are incorporated.  Berry in view of Smith further teaches a system and method wherein selecting the first component comprises highlighting the first component (A selected layer is sharpened and moved closer, Smith: ¶ [0949].  The layer can be a component of the 3D model, Berry: Fig. 8, ¶ [0084]-[0086].).

Claims 3 and 39:
	The rejection of claims 2 and 37 are incorporated.  Berry in view of Smith further teaches a system and method wherein the highlighting comprises at least one of visually vibrating the selected first component, changing brightness of the selected first component, temporarily moving the selected first component, and or temporarily changing a transparency of the selected first component, thereby indicating the selected first component (Smith: ¶ [0949].).

Claims 4 and 40:
The rejection of claims 2 and 37 are incorporated.  Berry in view of Smith further teaches a system and method further comprising detecting a pressure increase in the first pressure based input at the touchscreen, and navigating through the first component to a second component in response to the pressure increase in the first pressure based input (Different layers are associated with different levels of pressure and the user can select a first layer by providing a first pressure level and then a second layer by changing the pressure level, Smith: ¶ [0949].  It is clear that the user can increase or decrease the pressure level from a current selected layer.  The layer can be a component of the 3D model, Berry: Fig. 8, ¶ [0084]-[0086].).

Claims 6 and 42:
The rejection of claims 4 and 40 are incorporated.  Berry in view of Smith further teaches a system and method further comprising navigating through the second component to a third component in response to the pressure increase in the first pressure based input (Different layers are associated with different levels of pressure and the user can select a first layer by providing a first pressure level and then subsequent layers by changing the pressure level, Smith: ¶ [0949].  There can be three or more selectable layers in the 3D model, Berry: Fig. 8, ¶ [0084]-[0087].  The system can be set to detect at least three different pressure levels, Smith: Fig. 13, ¶ [0457]-[0461]).

Claim(s) 5, 7, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Smith and further in view of Pratt et al. (US 2010/0039393 A1, published 02/18/2010, hereinafter “Pratt”).

Claims 5 and 41:
	The rejection of claims 4 and 40 are incorporated.  Berry in view of Smith further does not appear to expressly teach a system and method further comprising detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the second component in response to the pressure decrease in the first pressure based input.
	However, Pratt teaches a system and method comprising detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the second item in response to the pressure decrease in the first pressure based input (The user can navigate to a next item by increasing the pressure level, the item is selected when the user releases the applied pressure (decrease in the first pressure based input), Pratt: ¶ [0046].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berry in view of Smith to comprise detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the second item in response to the pressure decrease in the first pressure based input, as taught by Pratt.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing the user greater certainty for knowing when a particular item is selected (Pratt: ¶ [0046].).
	In implementing the release feature of Pratt into the invention of Berry in view of Smith, the selected item (as taught by Pratt) would correspond to a component of a 3D model since the items that are being selected by the pressure based input in the invention of Berry in view of Smith corresponds to a layer (component) of the three comprising detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the second component in response to the pressure decrease in the first pressure based input.

Claims 7 and 43:
	The rejection of claims 6 and 42 are incorporated.  Berry in view of Smith further does not appear to expressly teach a system and method further comprising detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the third component in response to the pressure decrease in the first pressure based input.
	However, Pratt teaches a system and method comprising detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the third item in response to the pressure decrease in the first pressure based input (The user can navigate to a next item by increasing the pressure level, the item is selected when the user releases the applied pressure (decrease in the first pressure based input), Pratt: ¶ [0046].  There can be three or more selectable items, Pratt: Fig. 7.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berry in view of Smith to comprise detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the third item in response to the pressure decrease in the first pressure based input, as taught by Pratt.

	In implementing the release feature of Pratt into the invention of Berry in view of Smith, the selected item (as taught by Pratt) would correspond to a component of a 3D model since the items that are being selected by the pressure based input in the invention of Berry in view of Smith corresponds to a layer (component) of the three dimensional anatomical model.  Accordingly, in combination Berry in view of Smith and further in view of Pratt teaches a system and method comprising detecting a pressure decrease in the first pressure based input at the touchscreen and selecting the third component in response to the pressure decrease in the first pressure based input.

Claim(s) 8 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Smith, further in view of Ma et al. (US 2014/009402 A1, published 01/09/2014, hereinafter “Ma”) and further in view of Leigh et al. (US 2015/0301661 A1, published 10/22/2015, hereinafter “Leigh”).

Claims 8 and 44:
	The rejection of claims 1 and 34 are incorporated.  Berry in view of Smith does not appear to expressly teach a system and method further comprising detecting rotation of the first pressure based input on the touchscreen, wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of the 3D model, and wherein the fixed-size viewport rotates through portions of the 3D model in response to the detected rotation of the first pressure based input, such that a third component comes into view as a result of the rotation of the fixed-size viewport.
	However, Ma teaches a system and method comprising detecting a rotation input on the touchscreen, wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of a, and wherein the fixed-size viewport rotates through portions of the in response to the detected rotation input, such that a third component comes into view as a result of the rotation of the fixed-size viewport (Stacks of objects (components) are displayed in a fixed-size viewport, Ma: Fig. 5, ¶ [0033]-[0034], [0043]-[0044].  The user can provide a rotation gesture that causes the view to be rotated and objects within an object group to come into view, Ma. Figs. 8-10, ¶ [0046], [0057].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berry in view of Smith to comprise detecting a rotation input on the touchscreen, wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of a group of components, and wherein the fixed-size viewport rotates through portions of the group of components in response to the detected rotation input, such that a third component comes into view as a result of the rotation of the fixed-size viewport, as taught by Ma.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective presentation of the layered objects (Ma. Figs. 8-10, ¶ [0046], [0057].).
comprising detecting a rotation input on the touchscreen, wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of a the 3D model, and wherein the fixed-size viewport rotates through portions of the 3D model in response to the detected rotation input, such that a third component comes into view as a result of the rotation of the fixed-size viewport.
	Berry in view of Smith and further in view of Ma does not appear to expressly teach a system and method wherein the rotation input is a rotation of the first pressure based input.
	However, Leigh teaches a system and method wherein the rotation input is a rotation of the first pressure based input (The user can provide a single finger rotation input based on the rational orientation of the user’s finger, Leigh: ¶ [0128].  Detecting the touch input can comprise detecting the pressure of the touch, Leigh: ¶ [0040]-[0041], [0046].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berry in view of Smith and further in view of Ma wherein the rotation input is a rotation of the first pressure based input, as taught by Leigh.
.

Claim(s) 9 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Smith and further in view of Ewing, JR. et al. (US 2011/0296351 A1, published 12/01/2011, hereinafter “Ewing”).

Claims 9 and 45:
	The rejection of claims 1 and 34 are incorporated.  Berry in view of Smith further teaches a system and method further comprising detecting sliding of the first pressure based input on the touchscreen (The user can gesture for scrolling the display, Smith: ¶ [0509].  The scrolling gesture can comprise a swiping motion of the pressure based input, Smith: Fig. 19, ¶ [0527], [0546]-[0548].).
	Berry in view of Smith does not appear to expressly teach a system and method wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of the 3D model, and wherein the fixed-size viewport slides through portions of the 3D model as the visualization tool detects the sliding of the first pressure based input across the touchscreen, such that a third component comes into view as a result of the sliding of the fixed-size viewport.
	However, Ewing teaches a system and method wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of the group of components, and wherein the fixed-size viewport slides through portions of the group of components as the visualization tool detects the sliding of the first pressure based input across the touchscreen, such that a third component comes into view as a result of the sliding of the fixed-size viewport (Ewing: Figs. 2A, 2B and 7, ¶ [0057].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berry in view of Smith wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of the group of components, and wherein the fixed-size viewport slides through portions of the group of components as the visualization tool detects the sliding of the first pressure based input across the touchscreen, such that a third component comes into view as a result of the sliding of the fixed-size viewport, as taught by Ewing.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing another effective means for scrolling through the layered group of components (Ewing: Figs. 2A, 2B and 7, ¶ [0057].).
In implementing the scrolling feature of Ewing into the invention of Berry in view of Smith, the group of components (as taught by Ewing) would correspond to a 3D model since the group of layered components are part of the 3D model in the invention of Berry in view of Smith.  Accordingly, in combination, Berry in view of Smith and further in view of Ewing teaches a system and method wherein a point of view is projected as a fixed-size viewport from the touchscreen through the first component and a second component of the 3D model, and wherein the fixed-size viewport slides through portions of the 3D model as the visualization tool detects the sliding of the first pressure based input across the touchscreen, such that a third component comes into view as a result of the sliding of the fixed-size viewport.

Claim(s) 38 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Smith and further in view of Kwon et al. (US 2019/0012059 A1, effectively filed on 01/14/2016, hereinafter “Kwon”).

Claims 38 and 46:
	The rejection of claims 37 and 2 are incorporated.  Berry in view of Smith does not appear to expressly teach a system and method wherein selecting the first component includes generating a haptic signal.
	However, Kwon teaches a system and method wherein selecting the first component includes generating a haptic signal (Kwon: ¶ [0082].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Berry in view of Smith wherein selecting the first component includes generating a haptic signal, as taught by Kwon.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective feedback for indicating the selection of the layer (Kwon: ¶ [0082].).


Response to Arguments

Applicant argues that the prior art of record does not teach “detecting a second pressure based input at the touchscreen; and changing a display parameter of the first component…as a result of the second pressure based input” because Berry only teaches a single input to add/remove an anatomical layer and because Smith does not remedy the deficiencies of Berry (Remarks: page 7).  Examiner respectfully disagrees.
In the rejection of claims 1 and 34, Examiner has provided arguments as to how Smith remedies the deficiencies of Berry.  Applicant only provides a conclusory statement that Smith does not remedy the deficiencies of Berry without providing any explanation or evidence.  Since Applicant has failed to consider and respond to the particular combination of features presented in the rejection of claims 1 and 34, Examiner considers Applicant’s argument to be unpersuasive.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175